PER CURIAM.
This is an appeal from a judgment and sentence entered by the Circuit Court of Marion County, Florida. The Public Defender has filed an Anders1 motion and brief requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On February 11, 1980, the Fifth District Court of Appeal gave the appellant thirty (30) days within which to file a brief in his own behalf and on March 14, 1980, an additional fifteen (15) days was granted for the filing of this brief, which brief was filed March 24, 1980. The court has reviewed the brief and record herein and no reversible error appears. The motion of the Public Defender to withdraw is hereby granted and the judgment and sentence is hereby
AFFIRMED.
DAUKSCH, C. J., and COBB and FRANK D. UPCHURCH, Jr., JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).